           Case 1:19-cv-03632-TJK Document 31 Filed 04/15/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 DOC SOCIETY and INTERNATIONAL
 DOCUMENTARY ASSOCIATION,

                    Plaintiffs,

          v.                                          Civil Action No. 19-cv-3632 (TJK)

 MICHAEL R. POMPEO, in his official
 capacity as Secretary of State; and CHAD. F.
 WOLF, in his official capacity as Acting
 Secretary of Homeland Security,

                    Defendants.


                            DEFENDANTS’ MOTION TO DISMISS

        Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, Defendants hereby

respectfully request that the Court dismiss all claims in the Complaint for lack of jurisdiction or, in

the alternative, for failure to state a claim under Rule 12(b)(6). The reasons in support of

Defendants’ motion are set forth in the attached Memorandum in support of Defendants’ motion.



       Dated: April 15, 2020                          Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      ANTHONY J. COPPOLINO
                                                      Deputy Branch Director

                                                        /s/ Nathan M. Swinton
                                                      NATHAN M. SWINTON
                                                      JOSEPH J. DEMOTT
                                                      Trial Attorneys
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, N.W.
                                                      Washington, DC 20005
Case 1:19-cv-03632-TJK Document 31 Filed 04/15/20 Page 2 of 2



                                  Tel: (202) 305-7667
                                  Fax: (202) 616-8470
                                  E-mail: Nathan.M.Swinton@usdoj.gov

                                  Counsel for Defendants




                              2
